Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 13, 2016

The Court of Appeals hereby passes the following order:

A17D0089. HENRY BARNES v. EILEEN WALKER.

      Henry Barnes applied to this Court for discretionary review of the trial court’s
order holding him in contempt of certain portions of the parties’ divorce decree
concerning the equitable division of marital property. The Georgia Supreme Court
has jurisdiction over all divorce and alimony cases, including those cases ancillary
to divorce proceedings. See Ga. Const. 1983, Art. VI, Sec. VI, Par. III (6); Morris v.
Surges, 284 Ga. 748, 750 (2) (670 SE2d 84) (2008). “[A]n appeal from the judgment
in a contempt action seeking to enforce any portion of [a] divorce decree other than
child custody is ancillary to divorce and alimony and falls within [the Supreme]
Court’s jurisdiction over ‘divorce and alimony cases.’ [Cits.]” Rogers v. McGahee,
278 Ga. 287, 288 (1) (602 SE2d 582) (2004); see also Morris, 284 Ga. at 750 (2).
Because this application appears to fall within the Supreme Court’s jurisdiction, it is
hereby TRANSFERRED to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                             10/13/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.